By the Court, Sprague, J.:
The attorney for Reay and Ellis moves that the appeal in the above entitled cause be considered, and that the cause be determined as to defendants Dellinger and Treadway. On the former hearing it was considered by the Court—and such seems to have been the understanding of counsel—that the motion for a new trial had been made and the appeal taken by Reay and Ellis alone. Upon a reexamination of the record we are satisfied that our former construction was correct. Counsel appeared expressly for Reay and Ellis. His signature to pleadings, etc., after that time, as the attorney for the defendants, will be construed as limited to those defendants for whom he expressly appeared.